Case 1:1 - '- _ '
AO 106(Rev_ 04/|0) App|icauon$?orl';l egg%;ganl?.](§ ECF No. 1 filed 03/08/19 PagelD.l Page 1 of 1

UNITED STATES DISTRICT COURT

for the
Western District of Michigan

In the Matter of the Search of

(Brt`e y describe the ro erty to be searched

or Edj;ntyj) the persog 155 name and address)

Tracfone ereless cellular phonel
lNlE|- 01511400,

Alcatel Nlodel Number- A405DL.

Case No. 1:19-mj-79-PJG

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemc]§» the person or describe the
property to be searched and give irs location):

a broken Tracfone Wireless cellular phone, lNlEl- 01511400, Alcatel |Vlodel Number- A405DL.

located in the Western District of lV|ichigan , there is now concealed (idemijj) the

person or describe the properly to be seized):

See Attachment A

The basis for the search under Fed. R. Crim. P. dl(c) is (check one or more):
l!{evidence of a crime;
l!f contraband, fruits of crime, or other items illegally possessed;
d property designed for use, intended for use, or used in committing a crime;
|:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz'on Ojj”ense Description
21 USC 846, 841(3)(1) Conspiracy to Distribute Controlled Substances, Possession of Control|ed
Substances with lntent to Distribute

The application is based on these facts:

l!f Continued on the attached sheet.

C| Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
" ..,_V'-'":-‘_j;' __‘.=/Tj'j,' ~’?
Appl¢`can!’s signam"r`"e
Robert Henley, HS| TFO

Primed name and title

Sworn to before me and signed in my presence. M
oate; 03108/201 9 //.9¢2,¢..\_

Jzuge§?lignamre

City and states Grand Rapids, Michigan Phi||ip J. Green, U.S. |V|agistrate Judge

Prr`med name and title

 

